DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 9-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 02/15/2022.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “an upwardly angled lip at a terminal end of the first surface to secure the fish hook in the fish hook holding device” (see claims 2 and 6) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:  
Page 23, paragraph 0080, line 1, the number “18” should be replaced with --118-- in order to properly refer to hook aperture 118 as shown in Figs. 30-31.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regard to claim 1, lines 15-16, the phrase “wherein the hook may be removed by…pushed in a direction opposition the point to disengage the hook in the housing opening” renders the claim vague and indefinite since it fails to accurately describe the action necessary to remove the hook from the device.  Possibly the phrase should be rewritten as --wherein the hook may be removed by…pushing the hook in a direction opposite the point to disengage the hook in the housing opening--.
In regard to claim 5, lines 18-19, the phrase “wherein the hook may be removed by…pushed in a direction opposition the point to disengage the barb from the second surface” renders the claim vague and indefinite since it fails to accurately describe the action necessary to remove the hook from the device.  Possibly the phrase should be rewritten as --wherein the hook may be removed by…pushing the hook in a direction opposite the point to disengage the barb from the second surface--.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 5, 6 is/are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Marek 2015/0351374.
In regard to claim 1, Marek discloses a fish hook holding device mountable to a fishing pole (via 23 being attached to a rod or via 14 which can be attached to a rod), the device comprising a housing (22) having an opening (24) in the housing for insertion of a first end of a fishing hook (hooks may hang from 24), the housing mountable to a fishing pole or fishing pole accessory (23 may be mounted thereto); a first surface (horizontal upper surface of 22) disposed adjacent the opening and a second surface (vertical inner wall defining inner end of 24 which extends closest to 23) substantially perpendicular to the first surface (horizontal upper surface of 22 is perpendicular with respect to the vertical inner wall of 24); and a spring (30) having a spring segment (lower surface of 30 which faces 22, 24 in Fig. 1 or 8) adjacent the first surface (lower surface of 30 is close to horizontal upper surface of 22), the spring segment urged against the first surface (lower surface of 30 is urged against horizontal upper surface of 22 when 30 is closed against 22 in Figs. 1, 8, or 9) wherein a point end of a fishing hook may be inserted into the opening (24) and secured between the spring segment (lower surface of 30) and the housing first surface (horizontal upper surface of 22); and wherein the hook may be removed by urging the hook toward the housing (hook hanging within 24 may be urged along 24 toward 23) and pushed in a direction opposite the point to disengage the barb from the second surface (hook barb may by disengaged from the one vertical inner wall of 24 and moved upwardly away from 22 to free the hook therefrom; see paras. 0037, 0039).
In regard to claims 2 and 6, Marek discloses an upwardly angled lip (end caps 28 having vertically extending walls that are 90 degrees to horizontal) at a terminal end (both ends of 22) of the first surface (horizontal upper surface of 22) to secure the fish hook in the fish hook holding device (assists in closing the device by engaging 31 of 30).
In regard to claim 5, Marek discloses a fish hook holding device mountable to a fishing pole (via 23 being attached to a rod or via 14 which can be attached to a rod), the device comprising a housing (22) having a plurality of openings (24) in the housing for insertion of a first end of a fishing hook (hooks may hang from 24), the housing mountable to a fishing pole or fishing pole accessory (23 may be mounted thereto); a plurality of first surfaces (horizontal upper surfaces of 22 between each of 24) disposed adjacent the opening and a plurality of second surfaces (each of the vertical inner walls defining each of 24 which extend closest to 23) substantially perpendicular to the first surfaces (horizontal upper surfaces of 22 between each of 24 are perpendicular with respect to the respective vertical inner walls of 24); and a spring (30) having a plurality of spring segments (portions of lower surface of 30 which lie above and face respective 22, 24 in Fig. 1 or 8 and which each correspond to a respective 22,24) adjacent the first surfaces (portions of lower surface of 30 are close to horizontal upper surfaces of 22 between each of 24), each spring segment urged against the corresponding first surface (portions of lower surface of 30 are urged against respective horizontal upper surface of 22 between each of 24 when 30 is closed against 22 in Figs. 1, 8, or 9) wherein a point end of a fishing hook may be inserted into the opening (24) and secured between the spring segment (portions of lower surface of 30) and the housing first surface (horizontal upper surfaces of 22 between each of 24); and wherein the hook may be removed by urging the hook toward the housing (hook hanging within 24 may be urged along 24 toward 23) and pushed in a direction opposite the point to disengage the barb from the second surface (hook barb may by disengaged from the vertical inner walls of 24 and moved upwardly away from 22 to free the hook therefrom; see paras. 0037, 0039).
Claim(s) 1, 2, 5, 6 is/are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Ziegler 3,858,345.
In regard to claim 1, Ziegler discloses a fish hook holding device mountable to a fishing pole (via 15, 16), the device comprising a housing (10, 20, 30) having an opening (apertures of apertured bar 22) in the housing for insertion of a first end of a fishing hook (see Fig. 2), the housing mountable to a fishing pole or fishing pole accessory (10, 20, 30 may be mounted via 15, 16); a first surface (horizontal upper surface of 22) disposed adjacent the opening and a second surface (vertical inner wall defining each of apertures) substantially perpendicular to the first surface (horizontal upper surface of 22 is perpendicular with respect to the vertical inner wall of the aperture); and a spring (30, 40) having a spring segment (35) adjacent the first surface (see Fig. 2), the spring segment urged against the first surface (35 abuts upper surface of 22) wherein a point end of a fishing hook may be inserted into the opening (see Fig. 2) and secured between the spring segment (35) and the housing first surface (horizontal upper surface of 22); and wherein the hook may be removed by urging the hook toward the housing (hook may be urged toward 11 or 20) and pushed in a direction opposite the point to disengage the barb from the second surface (hook barb may by disengaged from the one vertical inner wall of aperture and moved upwardly away from 22 to free the hook therefrom).
In regard to claims 2 and 6, Ziegler discloses an upwardly angled lip (21, 26) at a terminal end (both ends of 22) of the first surface (horizontal upper surface of 22) to secure the fish hook in the fish hook holding device (assists in enclosing the hooks on the lateral sides of 22).
In regard to claim 5, Ziegler discloses a fish hook holding device mountable to a fishing pole (via 15, 16), the device comprising a housing (10, 20, 30) having a plurality of openings (apertures of apertured bar 22) in the housing for insertion of a first end of a fishing hook (see Fig. 2), the housing mountable to a fishing pole or fishing pole accessory (15, 16 may be mounted to a fishing pole or accessory thereof); a plurality of first surfaces (portions of horizontal upper surfaces of 22 between each of apertures) disposed adjacent the opening and a plurality of second surfaces (each of the vertical inner walls defining each of apertures) substantially perpendicular to the first surfaces (portions of horizontal upper surface of 22 between each of apertures are perpendicular with respect to the respective vertical inner walls of each aperture); and a spring (30, 40) having a plurality of spring segments (portions of 35 which lie above and face respective apertures in Fig. 1 or 2 and which each correspond to a respective portion of 22 and associated aperture) adjacent the first surfaces (portions of 35 abut portions of horizontal upper surfaces of 22 between each aperture in Fig. 2), each spring segment urged against the corresponding first surface (portions of 35 are urged against respective portions of horizontal upper surface of 22 between each of apertures when 30 is closed against 22 in Figs. 1-2) wherein a point end of a fishing hook may be inserted into the opening (apertures) and secured between the spring segment (portions of 35) and the housing first surface (portions of horizontal upper surface of 22 between each of apertures); and wherein the hook may be removed by urging the hook toward the housing (hook may be urged toward 11 or 20) and pushed in a direction opposite the point to disengage the barb from the second surface (hook barb may by disengaged from the one vertical inner wall of aperture and moved upwardly away from 22 to free the hook therefrom).
Claim(s) 1-8 is/are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Brown 2010/0083558.
In regard to claim 1, Brown discloses a fish hook holding device mountable to a fishing pole (10), the device comprising a housing (20, 30, 50) having an opening (29) in the housing for insertion of a first end of a fishing hook (hooks may be inserted into 29), the housing mountable to a fishing pole or fishing pole accessory (see Fig. 1); a first surface (inner surface 56 of 50) disposed adjacent the opening and a second surface (vertical inner wall defining 29) substantially perpendicular to the first surface (vertical inner surface of 29 is perpendicular to 56); and a spring (30) having a spring segment (31, 36) adjacent the first surface (31,36 is close to 56), the spring segment urged against the first surface (31, 36 urged toward 56 via 80) wherein a point end of a fishing hook may be inserted into the opening (29) and secured between the spring segment (31, 36) and the housing first surface (56); and wherein the hook may be removed by urging the hook toward the housing (hook inserted into 29 may be urged along 56 toward either 52 or 53) and pushed in a direction opposite the point to disengage the barb from the second surface (hook barb may by disengaged from 29 and moved upwardly away from 56 to free the hook therefrom).
In regard to claims 2 and 6, Brown discloses an upwardly angled lip (52 or 53) at a terminal end (ends of 56) of the first surface (56) to secure the fish hook in the fish hook holding device (52, 53 assists in enclosing hook within 50).
In regard to claims 3, 4, 7, and 8, Brown discloses a cavity (40, 83-85, 90) in the housing for engaging a fishing pole (10), the cavity adapted for securing the device to the fishing pole (see Fig. 1), wherein the cavity of the housing is cylindrical (40, 83-85, and 90 generally form a cylindrical cavity in Figs. 9-12).
In regard to claim 5, Brown discloses a fish hook holding device mountable to a fishing pole (10), the device comprising a housing (20, 30, 50) having a plurality of openings (29) in the housing for insertion of a first end of a fishing hook (hooks may inserted into 29), the housing mountable to a fishing pole or fishing pole accessory (see Fig. 1); a plurality of first surfaces (portions of inner surface 56 adjacent each of 29) disposed adjacent the opening and a plurality of second surfaces (vertical inner wall defining each of 29) substantially perpendicular to the first surfaces (vertical inner surfaces of 29 are perpendicular to portions of 56 adjacent each of 29); and a spring (30) having a plurality of spring segments (portions of 31, 36 which are adjacent each of 29) adjacent the first surfaces (portions of 31,36 are close to portions of 56 adjacent each of 29), each spring segment urged against the corresponding first surface (31, 36 urged toward 56 via 80) wherein a point end of a fishing hook may be inserted into the opening (29) and secured between the spring segment (portions of 31, 36) and the housing first surface (portions of 56); and wherein the hook may be removed by urging the hook toward the housing (hook inserted into 29 may be urged along 56 toward either 52 or 53) and pushed in a direction opposite the point to disengage the barb from the second surface (hook barb may by disengaged from 29 and moved upwardly away from 56 to free the hook therefrom).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brown 2010/0083558 in view of Saunders 9,468,202 or Chamberlain D217,663 or Hudson et al. 8,813,416.
Alternatively, Brown does not disclose wherein the cavity of the housing is cylindrical.  Saunders, Chamberlain and Hudson disclose a fish hook holding device mountable to a fishing pole, the holding device comprising a housing (20 OR housing defining an enclosure for the hook mounted to the line OR 10) including a cavity in the housing for engaging a fishing pole (56 engages 70 OR see Fig. 1 OR 24, 55 engage 5), the cavity adapted for securing the device to the fishing pole, wherein the cavity of the housing is cylindrical (see Figs. 1, 6-9 OR see Figs. 2-3 OR see Figs. 18-19).  It would have been obvious to one of ordinary skill in the art to modify the cavity of the housing of Brown such that it is cylindrical in view of Saunders, Chamberlain or Hudson et al. in order to provide a means for mounting the device to the fishing pole which will reliably grip the fishing pole by conforming to the shape of the fishing pole such that the device will not move from the desired location along the length of the fishing rod and which mounting means will allow mounting to the fishing pole by merely moving the housing laterally onto the surface of the fishing pole rather than having to manually open the housing as in Brown.
Claims 3-4, 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marek 2015/0351374 in view of Saunders 9,468,202 or Chamberlain D217,663 or Hudson et al. 8,813,416.
Marek discloses the fish hook holding device which may be individually portable or secured within a tackle box, on a boat, a fishing dock or in a garage and that a pallet (14) with attachment slots (17) allow it to be attached to a support in a manner similar to hanging a picture in a location that suits the fisherperson’s needs, but does not disclose a cavity in the housing for engaging a fishing pole, the cavity adapted for securing the device to the fishing pole, wherein the cavity of the housing is cylindrical.  Saunders, Chamberlain and Hudson disclose a fish hook holding device mountable to a fishing pole, the holding device comprising a housing (20 OR housing defining an enclosure for the hook mounted to the line OR 10) including a cavity in the housing for engaging a fishing pole (56 engages 70 OR see Fig. 1 OR 24, 55 engage 5), the cavity adapted for securing the device to the fishing pole, wherein the cavity of the housing is cylindrical (see Figs. 1, 6-9 OR see Figs. 2-3 OR see Figs. 18-19).  It would have been obvious to one of ordinary skill in the art to substitute the cylindrical cavity in the housing of Saunders, Chamberlain, or Hudson et al. for the pallet of Marek in order to allow the device to be mounted to the exterior surface of a fishing rod so as to thereby place the hook holding device at a desired and convenient location where it can facilitate the fishing operation of a fisherperson.
Claims 3-4, 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ziegler 3,858,345 in view of Saunders 9,468,202 or Chamberlain D217,663 or Hudson et al. 8,813,416.
Ziegler discloses the fish hook holding device having belt clips (15) for attaching to the belt of a user wherein the belt clips are rectilinear shaped cavities in the housing (see Figs. 1-3), but does not disclose a cavity in the housing for engaging a fishing pole, the cavity adapted for securing the device to the fishing pole, wherein the cavity of the housing is cylindrical.  Saunders, Chamberlain and Hudson disclose a fish hook holding device mountable to a fishing pole, the holding device comprising a housing (20 OR housing defining an enclosure for the hook mounted to the line OR 10) including a cavity in the housing for engaging a fishing pole (56 engages 70 OR see Fig. 1 OR 24, 55 engage 5), the cavity adapted for securing the device to the fishing pole, wherein the cavity of the housing is cylindrical (see Figs. 1, 6-9 OR see Figs. 2-3 OR see Figs. 18-19).  It would have been obvious to one of ordinary skill in the art to substitute the cylindrical cavity in the housing of Saunders, Chamberlain, or Hudson et al. for the pallet of Ziegler in order to allow the device to be mounted to the exterior surface of a fishing rod so as to thereby place the hook holding device at a desired and convenient location where it can facilitate the fishing operation of a fisherperson.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARREN W ARK whose telephone number is (571)272-6885. The examiner can normally be reached M-F 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Q. Dinh can be reached on (571) 272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DARREN W ARK/Primary Examiner, Art Unit 3647                                                                                                                                                                                                        



DWA